***********
Based upon information contained in I.C. File LH-0344 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Joseph Edward Boles, was a fire fighter with the West Area Volunteer Fire Department, located in Fayetteville, North Carolina, at the time of his death on 11 May 2004.
2. Decedent's death occurred in the course and scope of his employment as follows: On 11 May 2004, decedent reported for work and was conducting his required in-house duties, including cleaning and checking trucks and equipment. Following cleaning station windows, decedent felt a sharp pain in his left side which subsided. Decedent took a break and Fire Chief Strahan went to get decedent a glass for water. When she returned from the kitchen, Chief Strahan found decedent slumped over in his chair with drool coming from his mouth, blood coming from his nose and gasping for breath.
3. Emergency workers were notified and Chief Strahan helped decedent to the ground. Decedent lost his pulse and CPR efforts were initiated. EMS workers arrived and transported decedent to the hospital where resuscitation efforts were unsuccessful. Decedent was pronounced dead in the emergency room as a result of cardiac arrest.
4. Decedent is survived by his wife, Brenda R. Boles, who resided with decedent for at least six months prior to his death. There are no dependent children or dependent parents.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible fire fighter with the West Area Volunteer Fire Department, as defined in N.C. Gen. Stat. §143-166.2(d), at the time of his death on 11 May 2003.
2. Decedent's death was the direct result of injuries incurred while performing his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. At the time of his death, decedent was married to Brenda R. Boles who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Brenda R. Boles as the qualified surviving spouse of Joseph Edwards Boles payable as follows: the sum of $20,000.00 shall be paid immediately to Brenda R. Boles. Thereafter, the sum of $10,000.00 shall be paid annually to Brenda R. Boles as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. §143-166.1 et seq. If Brenda R. Boles becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of July 2004.
                                        S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER